Citation Nr: 1800425	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1993 to June 1994, February 2001 to March 2001 and February 2005 to May 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2015, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, left knee degenerative arthritis has been manifested by pain and crepitation in the knee joint but has not more nearly approximated limitation of flexion to 45 degrees, limitation of extension to 10 degrees, recurrent subluxation, lateral instability, ankylosis, or dislocated or removed cartilage.

2.  Throughout the entire period on appeal, right knee degenerative arthritis has been manifested by pain and crepitation in the knee joint but has not more nearly approximated limitation of flexion to 45 degrees, limitation of extension to 10 degrees, recurrent subluxation, lateral instability, ankylosis, or dislocated or removed cartilage.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2017).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2008, VA notified the Veteran of the information and evidence needed to substantiate her claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In June 2015, the Board remanded the appeal for outstanding records and a current VA examination.  Pursuant to this remand, the RO requested that the Veteran identify relevant records and a VA contract examination was obtained in August 2017.  As discussed in further detail below, the most recent examination complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016) to the extent feasible.  As such, the Board finds that additional examinations are not warranted and that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is currently in recepit of separate 10 percent ratings for each knee under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  Here, while traumatic arthritis (Diagnostic Code 5010) is rated by reference to limited flexion of the knee (Diagnostic Code 5260), the 10 percent ratings have been assigned on the basis of actually painful joints rather than compensable limited flexion.  See June 2009 rating decision.

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees, and a 20 percent evaluation when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees, and a 20 percent evaluation when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.

A veteran may also receive a separate evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257, which can be rated as slight (10 percent), moderate (20 percent) or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned due to ankylosis, tibia and fibula impairment, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis, tibia and fibula impairment, or genu recurvatum, these diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The evidence in this case reveals that a private treatment record showing that the Veteran underwent arthroscopic surgery on her right knee in May 2007.  The pre-surgery diagnosis included inner meniscus posterior horn lesion.  The post-surgery diagnosis indicated that there was no functionally relevant meniscus lesion.

At an April 2008 VA examination, the Veteran reported that she had arthroscopic knee surgery on her right knee in May 2007.  The examiner noted that at the time of surgery, the surgeon found normal anatomy except for a medial meniscus tear, which he shaved.  Subsequent to the surgery, the Veteran reported that the pain had not changed at all and her right knee hurt more than the left.  Objective testing revealed a well-healed arthroscopic surgery scar on the anterior surface of the right knee.  There was no redness, swelling, or tenderness on any aspect of either knee and there was normal range of motion to clinical evaluation of both knee joints.  April 2008 X-rays of both knees showed mild degenerative joint disease bilaterally.  The diagnosis was bilateral knee pain with mild degenerative joint disease.  Regarding functional assessment, the examiner noted that the condition had caused the Veteran to alter her activities such that she avoids more active endeavors than she would like to.

At a January 2011 VA contract examination, the Veteran reported continuing pain in her knees, worse on the right side, which was worse with fast walking, running, and stair climbing.  She reported that in a flexed position, the knee can be held at rest while seated for five to ten minutes, after which the knee has to be stretched.  She can stand at rest for five minutes.  The average pain level is six and she can walk about one kilometer.  Physical examination revealed no valgus or varus misalignment and no muscle atrophy.  There was no lower leg edema or varicosis.  The knees were negative for swelling or enlargement and there was no effusion.  Radiographs and sonograms of the knees revealed bilateral osteoarthritis.

As to the right knee, lateral ligaments were stable at zero degrees and 30 degrees of flexion.  Lachman's test was negative and there was no pivot shifting.  There was pressure pain in the medial joint compartment without meniscus connection of 4/10.  There was also pressure pain on the medial patellar facet as well on the lateral joint compartment of 3/10.  There was no pressure pain in the region of the meniscotibial ligaments, the pes anserinus, or the distal tractus iliotibialis.  Zohlen's sign was positive with patellar displacement pain and there was audible and palpable crepitation in the function test of the femoropatellar groove.  There was no lateral deviation tendency of the kneecap in the process.  Meniscus sign was partially positive for the inner meniscus (Steinmann I, II, Payr, McMurray).  The right knee exhibited extension/flexion from zero to 128 degrees in active range of motion and zero to 134 degrees in passive range of motion.  There was pain in projection onto the femoropatellar groove as well as the medial joint compartment beginning at 95 degrees.

As to the left knee, lateral ligaments were stable at zero degrees and 30 degrees of flexion.  There was no anterior or posterior drawer sign.  Lachman's test was negative and there was no pivot shifting.  There was pressure pain in the medial joint compartment of 3/10, and 2/10 on the lateral joint compartment.  Zohlen's sign was slightly positive with likewise less patellar displacement pain and there was audible and palpable crepitation in the function test of the femoropatellar groove without lateral deviation tendency of the kneecap in the process.  There was no pressure pain at the height of the meniscotibial ligaments, the pes anserinus, or the distal tractus iliotibialis.  Meniscus sign (Steinmann I, II, Payr, McMurray) was negative on both sides.  The left knee exhibited extension/flexion from zero to 133 degrees in active range of motion and zero to 140 degrees in passive range of motion.  There was pain in projection onto the femoropatellar groove as well as the medial joint compartment beginning at 110 degrees.  

At an August 2017 VA examination, the Veteran reported pain and stiffness in her knees which she treated with a brace and ibuprofen.  She denied flare-ups but described the functional impairment as preventing her from running or climbing.  Both knees exhibited flexion from zero to 140 degrees and extension from 140 to zero degrees.  The examiner noted pain in flexion and extension bilaterally but which did not contribute to a functional loss.  There was moderate, localized pain in the medial joint bilaterally, which was directly related to degenerative arthritis of the knees.  There was no evidence of pain in weight bearing in either knee.  There was objective evidence of crepitus bilaterally.  There was no additional loss of function or range of motion after three repetitions in either knee.  Although the knees were not tested after repetitive use over time, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner estimated that pain and fatigue resulted in functional loss in the right knee and pain resulted in functional loss in the left knee but that range of motion was unchanged.  There was normal strength in flexion and extension bilaterally and no atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Joint stability testing was conducted and revealed no instability.  Lachman test, Posterior drawer test, medial and lateral instability tests were all normal bilaterally.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  There were no meniscal conditions.  The Veteran occasionally used a right knee brace for prolonged walking due to arthritis.  The examiner estimated that the functional impact of her conditions would prevent her from running or climbing stairs.  In addition, the examiner noted that there was no objective evidence of pain in non-weight bearing, that passive range of motion was the same as active range of motion and that pain in passive range of motion was the same as pain in active range of motion, which is to say that it did not contribute to a functional loss.

Based on the above, the Board finds that there is no basis to grant an increased rating based on limitation of flexion.  Both knees have generally exhibited normal range of motion and even when found to be more restricted due to pain, such as in January 2011, range of motion was still in excess of 60 degrees.  Indeed, the most recent examination found normal range of motion which was not additionally limited by pain, to include in non-weight bearing and passive motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

As to limited extension, the evidence shows that the both knees have consistently exhibited extension to zero degrees and have not been additionally limited due to pain, to include in non-weight bearing and passive motion.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regarding instability, the evidence shows that the both knees have consistently been shown to not exhibit instability as testing in this regard has been negative.  Although the Veteran reported occasionally wearing a right knee brace in August 2017, there is no indication that this was required in order to stabilize her knee joint, nor has she claimed that it is for such purpose.  Indeed, the examiner there noted that she wears such a brace for prolonged walking due to arthritis.  As such, there is no basis to assign an increased rating based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to meniscal conditions, the Board acknowledges that the Veteran had a right knee meniscal tear that was shaved during a May 2007 right knee arthroscopy and that the January 2011 examiner found a "partially positive meniscus sign."  There is no indication, however, that this repaired meniscus tear results in additional symptomatology not already contemplated by the current ratings, as discussed below.  Indeed, the May 2007 post-surgery diagnosis was "no functionally relevant meniscus lesion," the April 2008 examiner did not attribute any symptoms to a meniscal condition, and the August 2017 VA examiner did not find any meniscal conditions at all.  While the right knee has exhibited crepitation, the evidence indicates that this is not related to the repaired meniscus.  In this regard, the January 2011 examination shows that the left knee also exhibited crepitation but had negative meniscus sign and the August 2017 examiner noted crepitation bilaterally but also no indication of current meniscal conditions.  Accordingly, there is no basis to assign a separate rating for the right knee under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Nor is there any evidence that either knee exhibited dislocated, semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  As such, a rating under Diagnostic Code 5258 is also not warranted.

The Board acknowledges that the evidence, including the Veteran's lay statements indicate that she has chronic knee pain and crepitation, and has considered 38 C.F.R. § 4.59 regarding painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned at least the minimum compensable rating, 10 percent, for each knee for the entire period on appeal.  See Petitti, 27 Vet. App. at 425.  The 10 percent evaluations already take into account the Veteran's limitation of motion hampered by pain or crepitation, repetitive motion, and flare ups, as these symptoms were evaluated on examination to the extent feasible.  Furthermore, pain, by itself, does not constitute functional loss.  Rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board has considered the Veteran's lay statements regarding the functional impact of her bilateral knee disabilities, including avoiding more active endeavors than she would like to and preventing running or climbing stairs.  The Veteran is competent to report her own observations with regard to the severity of her disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Her statements are consistent with the ratings assigned.  The occurrence of pain and increased difficulty while performing physical activities are not additional symptoms, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues her symptomatology is more severe than shown on evaluation, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the preponderance of the evidence is against the claims.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any other higher ratings, it is not applicable.  38 U.S.C.A. § 5107.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis is denied.


REMAND

In correspondence dated July 2017, the Veteran alleged that she was entitled to a TDIU.  While her application for a TDIU indicated that she believes that she is unemployable due to her service-connected PTSD with major depressive disorder, TDIU may be awarded on the basis of the cumulative effect of all or some service-connected disabilities.  As such, as indicated above on the title page, the issue of entitlement to a TDIU has been raised by the evidence of record as part and parcel of the appeals for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary development regarding the issue of entitlement to a TDIU.

2.  Then, readjudicate the claim for a TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


